DETAILED ACTION
This Action is in consideration of the Applicant’s response on April 27, 2021.  Claims 1, 8, and 15 are amended by the Applicant.  Claims 1 – 23, where Claims 1, 8, and 15 are in independent form, are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 27, 2021 has been entered.
Response to Arguments
	Applicant’s arguments filed April 27, 2021 have been fully considered but they are not persuasive.  Applicant argued:
a)	Regarding Claims 5, 12, and 19, the Applicant opines there are inconsistencies within the response to arguments in the prior office action.
b)	Regarding Claims 1, 8, and 15, the Applicant opines that combination of references does not teach that “the determination is reliant on an analysis of the message received; identifying and distinguishing the one or more users in an online conversation and determining the relationships between the one or more users; using the identification to determine which of the one or more users is a potential offender and which of the one or more users is a potential victim.”
c)	Regarding Claims 3, 10, and 17, the combination of references does not teach or suggest the claimed limitation.
d)	Regarding Claims 5, 12, and 19, the combination of references does not teach or suggest the claimed limitation.
The Office respectfully disagrees with Applicant’s assertions.
1.	With regards to a), the Applicant asserted in the prior response on August 17, 2020, that for Claims 5, 12, and 19, “de Bayer just discloses management of chatbot that are operating in an active online environment, rather than a chatbot that is dedicated to interacting with an online environment to recognize and mitigate online bullying and abuse” [See Remarks on August 17, 2020, Pg. 11, 2nd Para.].  Because the rejection of the Claims was in combination of Cecchi, Johnson, and de Bayser, the Examiner correctly indicated that there was no argument made regarding the Johnson reference, which clearly discloses chatbots that can detect potential problems within an online conversation and generate automated responses [See Final Action on November 27, 2020, Pg. 5].  
In other words, the Applicant attempts to assert a deficiency in one of the references where another cited reference taught that deficiency in a 103 rejection.  Therefore, both statements are correct in that one cannot show nonobviousness by attacking references individually and that there were no arguments presented for one of 
2.	With regards to b), the Applicant argues that Johnson is directed to a UI for monitoring and debugging an AI chatbot and, therefore, “has nothing to do with bots perofrming actions in response to the previous analysis performed by the system” [See Remarks, Pg. 13, last Para.].
	As indicated in the Final Rejection dated April 27, 2021 (hereinafter “Final Rejection”), Johnson discloses that the chatbot can detect potential problems, such as elevated emotions, within a conversation to generate automated responses to help guide the conversation away from becoming unproductive [See Pgs. 4, 8, and 9; citing Johnson, Fig. 5, Para. 0058-59].  Therefore, Johnson is specifically related to chatbots performing actions in response to the previous analysis performed by the system.
	Nevertheless, the Applicant has omitted the use of chatbots in Claims 1, 8, and 15.  Additionally, the utilization of the term “victim” has prompted new grounds of rejection as further detailed in the prior art rejection below.
3.	With regards to c), in response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Maude was used to indicate that moderator actions can include deleting messages and banning users [See Final Rejection, Pg. 18, citing Maude Para. 0049].  The Applicant merely generalizes the disclosure in the abstract then makes conclusory rd Para.].  The cited portion of the abstract clearly indicates “moderating an inappropriate relationship between two parties by analyzing a dialog between the two parties…[and] creates an alert depending upon the nature of the dialog between the two parties” [See Remarks, Pg. 14, citing Maude (emphasis cited by Office)].  Therefore, it is clear that Maude monitors and analyzes a dialog between two parties for inappropriate content (“policing’).
4.	With regards to d), the Office refers to section 1 above.  The Office reiterates that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	The rejected is based on the combination of Cecchi, Johnson, and de Bayser.  Both Cecchi and Johnson disclose the monitoring and mitigation of online abuse or bullying [See Cecchi, Figs. 3 and 4, Para. 0032-34, 0037; Johnson, Fig. 5, Para. 0058-59].  De Bayser is used to disclose the management of chatbots.  The fact that all the inventions are used to improve user experience is a messaging system, it would have been obvious to combine de Bayser with Cecchi to improve the responses that are generated in an intervention message.  There is no requirement that de Bayser has to disclose all the claimed limitations (e.g., recognize and mitigate online bullying and abuse) when other references used in the 103 rejection teach those limitations.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
5.	Regarding Claim 1, the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The amendment recites “wherein the online violence detection system does not require any historical data in order to detect online violence, and wherein the online violence detection system does not require the collection and graphing of message traffic over time before generating an intervention message” which is not supported within the specification.  Negative limitations must have sufficient support in the original disclosure.  Mere absence of a positive recitation is not basis for an exclusion.  See MPEP 2173.05(i).  
Additionally, the Applicant’s own specification indicates the use of historical data to detect online violence and generate intervention messages based on the collection and graphing of message traffic over time [See PGPub. 2020/0267165; Para. 0099-102, store and use in the intervention process texts and conversations, chronology of 
6.	Regarding Claims 2 – 7, the claims are rejected based on their dependency on Claim 1 and under the same rationale as indicated above.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
7.	Regarding Claims 1, 8, and 15, the claims recite the limitation "wherein the determination is reliant on an analysis of the message received" in the step of “receiving 
8.	Regarding Claims 2 – 7, 9 – 14, and 16 – 23, the claims are rejected based on their dependency on Claims 1, 8, and 15 and under the same rationale.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 6, 15, 16, and 21 – 23 are rejected under 35 U.S.C. 103 as being unpatentable over PGPub. 2016/0261533 (hereinafter “Cecchi”), in view of PGPub. 2015/0365366 (hereinafter “Prabhu”).
9.	Regarding Claims 1 and 15, Cecchi discloses of an intervention system for intervening in online bullying [Figs. 1 and 5; Para. 0004, 0029; system for moderating unwanted online discussions, such as bullying], the system comprising:
multiple databases available online [Figs. 1, 5, and 6; Para. 0017, 0067; various repositories and other structured storage (databases) available via cloud infrastructure];
multiple system processors available online [Figs. 5 and 6; Para. 0059; cloud infrastructure];
an online violence detection system available online and communicatively coupled to the multiple databases and the multiple system processors [Figs. 1, 5, and 6; Para. 0017, 0059, 0067; cloud infrastructure], wherein the online violence detection system is also communicatively coupled to multiple online communities, ,;
the online violence detection system comprises a message analyzer module that receives and processes message to arrive at a decision in real time to send or not send an intervention message, the message analyzer module comprising a conversation analysis submodule [Figs. 3 and 4; Para. 0031-33, 0035-37; system receives messages from an online conversation, such as a live conversation in an online chat room or video game, where the system generates an intervention message when it determines if the online conversation contains behavior that will likely result in problematic behavior];
the intervention system executing, through the multiple processors, the method for intervening in online bullying [Figs. 5 and 6; Para. 0057-59], the method comprising:
receiving an input from one or more users and determining whether the input includes content that requires intervention, wherein the determination is reliant on an analysis of the message received [Figs. 3 and 4; Para. 0031-33, 0035-37; system receives messages from an online conversation, such as a live conversation in an online chat room or video game, where the system generates an intervention message when it determines if the online conversation contains behavior that will likely result in problematic behavior];
identifying and distinguishing the one or more users in an online conversation and determining the relationships between the one or more users [Fig. 3; Para. 0026, 0031; graphical text analyzing may select a group of participants in the discussion who exhibit camaraderie or relationship in the discussion];

if any of the inputs from the one or more users is determined to require intervention, determining whether autonomous instant action is appropriate, or whether referring the interaction to a moderation dashboard is appropriate [Figs. 3 and 4; Para. 0032-34, 0037; if determined behavior exceeds threshold moderating action can be to send a warning message to the participant or limit the participant’s ability to post messages or conjunctively send an alert message to a human moderator in order to cause the human moderator to take an appropriate action], wherein the determination is based on real time analysis of actual text [Fig. 4; Para. 0021, 0035, system receives expression from the participant in a live conversation in an online chat room];
if autonomous instant action is appropriate, the intervention system autonomously replying to the content that requires intervention by sending an intervention message to the originator of the content [Figs. 3 and 4; Para. 0032-34, 0037; if determined behavior exceeds threshold moderating action can be to send a warning message to the participant].
 the online violence detection system does not require any historical data in order to detect online violence, and wherein the online violence detection system does not require the collection and graphing of message traffic over time before generating an intervention message or using the identification to determine which of the one or more users is a potential offender and which of the one or more users is a potential victim.
	Prabhu discloses a system and method for monitoring and regulating online messaging between people [Abstract; Fig. 2; Para. 0027].  Prabhu further discloses that the system detects hurtfulness on all text, image or videos posted or shared on the internet by a user and alerts the use to rethink before posting a hurtful message (does not require any historical data in order to detect online violence, and wherein the online violence detection system does not require the collection and graphing of message traffic over time before generating an intervention message) to the recipient (using the identification to determine which of the one or more users is a potential offender and which of the one or more users is a potential victim) [Abstract; Fig. 2; Para. 0027].  It would have been obvious to one skilled in the art before the effective filing date of the current application to incorporate the teachings of Prabhu with Cecchi since both systems regulate and monitor for potentially harmful messages posted in online communications.  The combination would enable the Cecchi system to detect a harmful message about to be posted online without the use of historical data and mapping and graphing of messages over time.  The motivation to do so is to also implement proactive measures to stop cyber bullying that better teach adolescents about what to post online [Prabhu, Para. 0011-12].
Claims 2 and 16, Cecchi, in view of Prabhu, discloses all the limitations of Claims 1 and 15 above.  Cecchi further discloses of generating user reporting and also generating a moderator verification, wherein the moderation dashboard can also generate a moderator action [Para. 0029; storing clusters for different behaviors of participants that led to one or more different problems; Para. 0033, 0037; alert message to human moderator that monitors the discussion so that the human moderator may take appropriate actions to influence a course of the discussion and/or alleviate problems].
11.	Regarding Claims 7 and 23, Cecchi, in view of Prabhu, discloses all the limitations of Claims 1 and 15 above.  Cecchi further discloses of defining types of interventions by an effect desired to be had on a violent user [Para. 0029, 0034].
12.	Regarding Claim 21, Cecchi, in view of Prabhu, discloses all the limitations of Claim 1 above. Cecchi further discloses of utilizing user-related data in order to increase the effectiveness of interventions [Para. 0029; storing clusters for different behaviors of participants that led to one or more different problems and associated with remedial or moderating actions taken or recommended for the course of the discussion or alleviate the problems].
13.	Regarding Claim 22, Cecchi, in view of Prabhu, discloses all the limitations of Claim 1 above. Cecchi further discloses of performing group interventions, where two or more interventors collaborate with each other in order to increase the effectiveness of intervention by putting social pressure on the originator [Figs. 3 and 4; Para. 0032-33, 0037; both the human moderator of the discussion and the software agent can both .
Claims 4, 6, 8, 9, 11, 13, 14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cecchi, in view of Prabhu, in further view of PGPub. 2019/0089656 (hereinafter “Johnson”).
14.	Regarding Claims 4 and 18, Cecchi, in view of Prabhu, discloses all the limitations of Claims 1 and 15 above.  Cecchi further discloses that the method executed by the intervention system further comprises autonomous instant actions performed by human mediators and agents 
	Johnson discloses a system and method for improving responses generated by a chatbot in conversation applications [Abstract; Fig. 1].  Johnson further discloses that the chatbot is known to users and can detect potential problems, such as elevated emotions, within a conversation to generate automated responses to help guide the conversation away from becoming unproductive (automatic agent comprises revealed chatter bots) [Fig. 5; Para. Para. 0058-59].  It would have been obvious to one skilled in the art before the effective filing date of the current invention to incorporate the teachings of Johnson with Cecchi since both systems monitor online conversations to determine if an automated response is required to guide the conversation into a more productive state is required.  The combination would enable the Cecchi system to 
15.	Regarding Claims 6 and 20, Cecchi, in view of Prabhu, discloses all the limitations of Claims 1 and 15 above.  Cecchi further discloses that the method further comprises defining types of interventions, including 
	Johnson discloses a system and method for improving responses generated by a chatbot in conversation applications [Abstract; Fig. 1].  Johnson further discloses that the chatbot can detect potential problems, such as elevated emotions, within a conversation to generate automated responses to help guide the conversation away from becoming unproductive (empathetic intervention) [Fig. 5; Para. Para. 0002, 0058-59].  It would have been obvious to one skilled in the art before the effective filing date of the current invention to incorporate the teachings of Johnson with Cecchi since both systems monitor online conversations to determine if an automated response is required to guide the conversation into a more productive state is required.  The combination would enable the Cecchi system to provide responses that are more tailored to the state of the conversation.  The motivation to do so is to provide conversational settings that provide a better user experience [Johnson, Para. 0051].	
Claim 8, Cecchi discloses of an intervention system for intervening in online bullying, the system comprising: 
multiple databases available online, comprising a knowledge base that includes 
multiple system processors available online [Figs. 5 and 6; Para. 0059; cloud infrastructure];
an online violence detection system available online on communicatively coupled to the multiple databases and the multiple system processors [Figs. 1, 5, and 6; Para. 0017, 0059, 0067; cloud infrastructure], wherein the online detection system is also communicatively coupled to multiple online communities, multiple data sources, and multiple other online systems and online applications [Fig. 6; Para. 0018-19, 0035, 0039, 0047, 0063; system connected to multiple online forums, servers, services, and user devices that also run applications and provide data to the system]; 
the intervention system executing, through the multiple processors, a method for intervening in online bullying [Figs. 5 and 6; Para. 0057-59], comprising:
receiving an input from one or more users and determining whether the input includes content that requires intervention, wherein the determination is reliant on an analysis of the message received [Figs. 3 and 4; Para. 0031-33, 0035-37; system receives messages from an online conversation, such as a live conversation in an online chat room or video game, where the system generates an intervention message when it determines if the online conversation contains behavior that will likely result in problematic behavior];
identifying and distinguishing the one or more users in an online conversation and determining the relationships between the one or more users [Fig. 3; Para. 0026, 0031; graphical text analyzing may select a group of participants in the discussion who exhibit camaraderie or relationship in the discussion];

if any of the inputs from the one or more users is determined to require intervention, determining whether autonomous instant action is appropriate, or whether referring the interaction to a moderation dashboard is appropriate [Figs. 3 and 4; Para. 0032-34, 0037; if determined behavior exceeds threshold moderating action can be to send a warning message to the participant or limit the participant’s ability to post messages or conjunctively send an alert message to a human moderator in order to cause the human moderator to take an appropriate action], wherein the determination is based on real time analysis of actual text [Fig. 4; Para. 0021, 0035, system receives expression from the participant in a live conversation in an online chat room];
 an intervention message to the originator of the content [Figs. 3 and 4; Para. 0032-34, 0037; if determined behavior exceeds threshold moderating action can be to send a warning message to the participant].
	Cecchi, however, does not specifically disclose that the knowledge base includes popular conversation topics.  Cecchi also does not specifically disclose that the online violence detection system does not require any historical data in order to detect online violence, and wherein the online violence detection system does not require the collection and graphing of message traffic over time before generating an intervention message or using the identification to determine which of the one or more users is a potential offender and which of the one or more users is a potential victim.  
	Prabhu discloses a system and method for monitoring and regulating online messaging between people [Abstract; Fig. 2; Para. 0027].  Prabhu further discloses that the system detects hurtfulness on all text, image or videos posted or shared on the internet by a user and alerts the use to rethink before posting a hurtful message (does not require any historical data in order to detect online violence, and wherein the online violence detection system does not require the collection and graphing of message traffic over time before generating an intervention message) to the recipient (using the identification to determine which of the one or more users is a potential offender and which of the one or more users is a potential victim) [Abstract; Fig. 2; Para. 0027].  It would have been obvious to one skilled in the art before the effective filing date of the current application to incorporate the teachings of Prabhu with Cecchi since both 
	Neither Cecchi nor Prabhu, however, does not specifically disclose of a knowledge based comprising popular conversation topics.
	Johnson discloses a system and method for improving responses generated by a chatbot in conversation applications [Abstract; Fig. 1].  Johnson further discloses that the system can identify conversation topics, such as politics, religion, current events, sports, and so forth (popular conversation topics) [Fig. 5; Para. 0079].  It would have been obvious to one skilled in the art before the effective filing date of the current invention to incorporate the teachings of Johnson with Cecchi since both systems monitor online conversations to determine if an automated response is required to guide the conversation into a more productive state is required.  The combination would enable the Cecchi system to better identify semantics that are used within a conversation to detect problems within the conversation that may require remediation (obvious to one skilled in the art).
17.  	Regarding Claim 9, Cecchi, in view of Prabhu and Johnson, discloses all the limitations of Claim 8 above.  Cecchi further discloses of generating user reporting and also generating a moderator verification, wherein the moderation dashboard can also generate a moderator action [Para. 0029; storing clusters for different behaviors of 
18.	 Regarding Claim 11, Cecchi, in view of Prabhu and Johnson, discloses all the limitations of Claim 8 above.  Cecchi further discloses that the method executed by the intervention system further comprises autonomous instant actions performed by human mediators and agents 
	Johnson discloses a system and method for improving responses generated by a chatbot in conversation applications [Abstract; Fig. 1].  Johnson further discloses that the chatbot is known to users and can detect potential problems, such as elevated emotions, within a conversation to generate automated responses to help guide the conversation away from becoming unproductive (automatic agent comprises revealed chatter bots) [Fig. 5; Para. Para. 0058-59].  It would have been obvious to one skilled in the art before the effective filing date of the current invention to incorporate the teachings of Johnson with Cecchi since both systems monitor online conversations to determine if an automated response is required to guide the conversation into a more productive state is required.  The combination would enable the Cecchi system to directly communicate with users through the conversational application with an AI chatbot which is well-known in the prior art.  The motivation to do so is to utilize well-
19.	Regarding Claim 13, Cecchi, in view of Prabhu and Johnson, discloses all the limitations of Claim 8 above. Cecchi further discloses that the method further comprises defining types of interventions, including 
	Johnson discloses a system and method for improving responses generated by a chatbot in conversation applications [Abstract; Fig. 1].  Johnson further discloses that the chatbot can detect potential problems, such as elevated emotions, within a conversation to generate automated responses to help guide the conversation away from becoming unproductive (empathetic intervention) [Fig. 5; Para. Para. 0002, 0058-59].  It would have been obvious to one skilled in the art before the effective filing date of the current invention to incorporate the teachings of Johnson with Cecchi since both systems monitor online conversations to determine if an automated response is required to guide the conversation into a more productive state is required.  The combination would enable the Cecchi system to provide responses that are more tailored to the state of the conversation.  The motivation to do so is to provide conversational settings that provide a better user experience [Johnson, Para. 0051].	
20.	Regarding Claim 14, Cecchi, in view of Prabhu and Johnson, discloses all the limitations of Claim 8 above. Cecchi further discloses of defining types of interventions by an effect desired to be had on a violent user [Para. 0029, 0034].
Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cecchi, in view of Prabhu and Johnson, in further view of PGPub. 2011/0087485 (hereinafter “Maude”).
21.	Regarding Claims 3, 10, and 17, Cecchi, in view of Prabhu and Johnson (with Claim 8), discloses all the limitations of Claims 1, 8, and 15 above.  Cecchi further discloses of autonomous instant actions performed by human mediators and agents 
	Johnson discloses a system and method for improving responses generated by a chatbot in conversation applications [Abstract; Fig. 1].  Johnson further discloses that the chatbot is known to users and can detect potential problems, such as elevated emotions, within a conversation to generate automated responses to help guide the conversation away from becoming unproductive (automatic agent comprises revealed chatter bots) [Fig. 5; Para. Para. 0058-59].  It would have been obvious to one skilled in the art before the effective filing date of the current invention to incorporate the teachings of Johnson with Cecchi since both systems monitor online conversations to determine if an automated response is required to guide the conversation into a more productive state is required.  The combination would enable the Cecchi system to directly communicate with users through the conversational application with an AI chatbot which is well-known in the prior art.  The motivation to do so is to utilize well-
	Cecchi, Prabhu, and Johnson, however, do not specifically disclose that moderator actions include deleting messages and banning users.
	Maude discloses a system and method of policing events within an online community [Abstract].  Maude further discloses that the moderator actions can comprise of blocking offensive content (deleting messages) and banning users [Para. 0049].  It would have been obvious to one skilled in the art before the effective filing date of the current invention to incorporate the teachings of Maude with Cecchi since both systems monitor online conversations to determine certain remedial actions are required for a particular user.  The moderator actions of Maude will provide additional remedial actions that can be used by the moderator to protect users [Maude, Para. 0004-5].
Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cecchi, in view of Prabhu and Johnson, in further view of PGPub. 2018/0025726 (hereinafter “de Bayser”).
22.	Regarding Claims 5, 12, and 19, Cecchi, in view of Prabhu and Johnson (with Claim 11), discloses all the limitations of Claims 4, 11, and 18 above.  
Johnson discloses a system and method for improving responses generated by a chatbot in conversation applications [Abstract; Fig. 1].  Johnson further discloses that the chatbot is known to users and can detect potential problems, such as elevated emotions, within a conversation to generate automated responses to help guide the conversation away from becoming unproductive (automatic agent comprises revealed chatter bots) [Fig. 5; Para. Para. 0058-59].  It would have been obvious to one skilled in 
Cecchi, Prabhu, and Johnson, however, do not specifically disclose of dynamically manages chatter bots, including adding new chatter bots to the system, assigning chatter bots to certain identified groups of violent users, and generating new chatter bots as needed.
	De Bayser discloses a system and method for coordinating multiple chatbots in a group conversation [Abstract].  De Bayser further discloses that the system can dynamically add, create, and remove chatbots from chat groups based on the intention, dialog state, detected entities, and the user’s belief (dynamically manages chatter bots, including adding new chatter bots to the system, assigning chatter bots to certain identified groups, and generating new chatter bots as needed) [Figs. 6A-6C; Para. 0035-0046, 0050-54].  It would have been obvious to one skilled in the art before the effective filing date of the current invention to incorporate the teachings of de Bayser with Cecchi since both systems monitor online conversations to determine if a particular response is required.  The combination of de Bayser with Cecchi would enable the moderator of Cecchi to create and assign chatbots to certain conversation groups that .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PGPub. 2011/0087485 – system and method for moderating inappropriate dialog between two parties.
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tae K. Kim, whose telephone number is (571) 270-1979.  The examiner can normally be reached on Monday - Friday (10:00 AM - 6:30 PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Saleh Najjar, can be reached on (571) 272-4006.  The fax phone number for submitting all Official communications is (703) 872-9306.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the examiner at (571) 270-2979.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should 

/TAE K KIM/Tae K. Kim
Primary Examiner, Art Unit 2492